   Case: 1:18-cv-03424 Document #: 161 Filed: 09/10/19 Page 1 of 2 PageID #:7913




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINIOS,
                                     EASTERN DIVISION
Protect Our Parks, Inc.; Charlotte Adelman;    )
Maria Valencia and Jeremiah Jurevis;           )
              Plaintiffs,                      )     No. 18-cv-03424
v.                                             )
                                               )     Honorable John Robert Blakey
Chicago Park District and City of Chicago,     )     Magistrate Mary Rowland
              Defendants.                      )
MOTION TO WITHDRAW APPEARANCE OF MARK ROTH AND KENNETH HURST
                                ON BEHALF OF PLAINTIFFS

       Now come attorneys Mark Roth and Kenneth Hurst and for their motion for leave to

withdraw their appearances on behalf of Plaintiffs state:

       1.      Mark Roth and Kenneth Hurst filed appearances on behalf of Plaintiffs in the

above captioned action. Kenneth Hurst has left Mr. Roth’s firm, and no longer has any

involvement with the case. Plaintiffs are now represented by new counsel. Specifically, attorney

Michael Rachlis of the firm of Rachlis Duff Peel & Kaplan, LLC is representing Plaintiffs and is

proceeding with a post judgment motion and potential appeal. Mark Roth and, of course,

Kenneth Hurst, are not participating in the post-judgment motion. Attorneys Roth and the

Plaintiffs have mutually parted ways.

       2.      Mark Roth and Kenneth Hurst accordingly request that this Court grant their

motion for leave to withdraw as attorneys for Plaintiffs.

       Wherefore, attorneys Mark Roth and Kenneth Hurst request that this Court grant their

Motion for leave to withdraw their appearances on behalf of Plaintiffs.
  Case: 1:18-cv-03424 Document #: 161 Filed: 09/10/19 Page 2 of 2 PageID #:7913




                                                  /s/Mark Roth
                                                  Mark Roth
Mark Roth
Roth Fioretti LLC
Attorney No. 37547
311 S. Wacker, STE 2470
Chicago, Illinois 60606
(312) 922-6262
mark@rothfioretti.com
